ITEMID: 001-57722
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 1991
DOCNAME: CASE OF FOX, CAMPBELL AND HARTLEY v. THE UNITED KINGDOM (ARTICLE 50)
IMPORTANCE: 2
CONCLUSION: Costs and expenses award - Convention proceedings;Pecuniary damage - claim dismissed;Non-pecuniary damage - finding of violation sufficient
TEXT: 1. The case was brought before the Court by the European Commission of Human Rights ("the Commission") on 13 July 1989. It originated in three applications (nos. 12244/86, 12245/86 and 12383/86) against the United Kingdom of Great Britain and Northern Ireland lodged with the Commission on 16 June 1986 by Mr Bernard Fox and Ms Maire Campbell and on 2 September 1986 by Mr Samuel Hartley, who are all three Irish citizens.
As regards the facts of the case, reference is made to paragraphs 8 to 23 of the Court’s judgment of 30 August 1990 ("the principal judgment" - Series A no. 182, pp. 8-14). The applicants’ complaints were directed against their arrest and detention under criminal legislation enacted to deal with acts of terrorism connected with the affairs of Northern Ireland.
2. In the principal judgment the Court arrived at the following conclusions as regards all three applicants:
(a) there had been a breach of Article 5 para. 1 (art. 5-1) of the Convention, in that although the applicants’ arrest and detention had been based on a bona fide suspicion that they were terrorists, the explanations furnished by the United Kingdom Government were insufficient to support the conclusion that there was "reasonable suspicion"; that being so, it was not necessary to go into the applicants’ further allegation that the purpose of their arrest was not to bring them before the "competent legal authority" but rather to gather information (paragraphs 29-36 of the reasons and point 1 of the operative provisions, pp. 15-18 and 22);
(b) there had been no breach of Article 5 para. 2 (art. 5-2) since the reasons for the applicants’ detention had been brought to their attention with sufficient promptness after their arrest (paragraphs 37-43 of the reasons and point 2 of the operative provisions, pp. 18-20 and 22);
(c) it was unnecessary to examine the complaint under Article 5 para. 4 (art. 5-4) as the applicants had been released speedily before any judicial control of their detention had taken place and it was not for the Court to rule in abstracto on the scope of the remedies available (paragraphs 44-45 of the reasons and point 4 of the operative provisions, pp. 20-21 and 22);
(d) there had been a breach of Article 5 para. 5 (art. 5-5), in that the applicants had no enforceable claim for compensation before the domestic courts for the breach of Article 5 para. 1 (art. 5-1) (paragraph 46 of the reasons and point 3 of the operative provisions, pp. 21 and 22);
(e) it was unnecessary to examine the complaint under Article 13 (art. 13) having regard to the findings on Article 5 paras. 2 and 4 (art. 5-2, art. 5-4) (paragraph 47 of the reasons and point 4 of the operative provisions, pp. 21 and 22).
3. In written observations of 9 March, 18 May and 21 June 1990, the applicants had claimed compensation for pecuniary and non-pecuniary damage and reimbursement of their costs and expenses referable to the proceedings before the Convention institutions. The Government had commented on the costs claim on 23 May and 27 July but had considered it more appropriate to reserve their submissions as to the compensation claim until the delivery of the judgment on the substantive issues.
As the question of the application of Article 50 (art. 50) was therefore not ready for decision, the Court in the principal judgment reserved the whole of the said question and invited the Government and the applicants to submit their written comments within the next three months and, in particular, to notify the Court of any agreement reached between them (paragraph 48 of the reasons and point 5 of the operative provisions, pp. 21-22).
4. In accordance with the foregoing invitation and the President’s directions, there were filed at the registry, on 23 November 1990, a memorial of the Government and, on 28 January 1991, further observations of the applicants, in which they requested an oral hearing. These documents revealed that no agreement as aforesaid had been reached.
On 14 February 1991 the Delegate of the Commission lodged observations on the question of the application of Article 50 (art. 50) in the present case.
5. The Court decided on 20 February 1991 that there was no need to hold a hearing.
